 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GREG GALLEGOS,                                     No. 1:19-cv-01168-NONE-EPG
12                       Plaintiff,                      ORDER DENYING MOTION FOR
                                                         RECONSIDERATION
13            v.
                                                         (Doc. No. 15)
14    DUNNION LAW FIRM,
15                       Defendant.
16

17          Plaintiff, Greg Gallegos, is proceeding pro se in this action. On January 8, 2020, the

18   previously assigned district judge dismissed this case without prejudice and without leave to

19   amend for lack of subject matter jurisdiction (Doc. No. 13), adopting the recommendation of the

20   assigned magistrate judge, who explained in findings and recommendations issued September 23,

21   2019, that “[p]laintiff’s claim against the defendant law firm appears to be a state law claim for

22   fraud or malpractice arising out of the defendant’s representation of Plaintiff in a personal injury

23   action,” and therefore that “[p]laintiff must pursue his state law claim in state court, not federal

24   court.” (Doc. No. 6 at 3.)

25          Before the Court is plaintiff’s document filed February 12, 2020, titled “Certificate of

26   Service #11504.” (Doc. No.15.) Out of an abundance of caution, the court will construe

27   plaintiff’s filing as a motion for reconsideration and, for the reasons explained below, will deny

28   that motion.
                                                         1
 1           “A motion for reconsideration should not be granted, absent highly unusual

 2   circumstances, unless the district court is presented with newly discovered evidence, committed

 3   clear error, or if there is an intervening change in the controlling law,” and it “may not be used to

 4   raise arguments or present evidence for the first time when they could reasonably have been

 5   raised earlier in the litigation.” Marlyn Nutraceuticals, Inc. v. Mucos Pharma GmbH & Co., 571

 6   F.3d 873, 880 (9th Cir. 2009) (internal quotations marks and citations omitted) (emphasis in

 7   original).

 8           In the pending motion for reconsideration, plaintiff raises assertions that are difficult to

 9   decipher, confusing and in some instances nonsensical. For example, plaintiff states that the

10   assigned magistrate judge “ignored from 9-2019-now on technicalty double taking away truths

11   via repetition, lies and misdirection coniving.” (Doc. No. 15 at 1) (emphasis and misspellings in

12   original). Plaintiff’s motion also includes contentions that the magistrate judge, the previously

13   assigned district judge, and/or court personnel have engaged in lies, cover up, malice,

14   misdirection, conniving, perjury, and receiving pay-offs, among other things, and also includes

15   language that could be construed as threatening.1 However, plaintiff does not raise any new

16   arguments regarding the substance of the court’s order dismissing this action due to lack of

17   subject matter jurisdiction.

18           Accordingly, plaintiff’s document (Doc. No. 15), construed as a motion for

19   reconsideration, is DENIED.

20   IT IS SO ORDERED.
21
         Dated:    March 6, 2020
22                                                       UNITED STATES DISTRICT JUDGE

23

24

25

26   1
       For example, in the motion plaintiff states: “When L. O’Neill via laziness join bogus coherts
27   above via lies, just Congressman NUNES erace L. ONeill for crimes above herein this case,
     because LIFE TIME TERMS do NOT give anyone the right too be above THE ‘LAW.’” (Doc.
28   No. 15 at 5) (emphasis and misspellings in original).
                                                      2
